Citation Nr: 0605558	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran served on active duty and retired in February 
1975 with over 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran subsequently moved to California, and 
the RO in Los Angeles currently has jurisdiction of the 
veteran's case.

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2002.  A transcript of the hearing 
testimony has been associated with the claims file.

The Board issued a decision in June 2003 determining that new 
and material evidence has been submitted to reopen a claim of 
direct service connection for a low back disorder.  As well, 
the Board indicated that the veteran might be seeking service 
connection for a low back disorder on a secondary basis and 
referred that potential issue to the RO.  Further, the Board 
remanded for further development the issues of service 
connection for a right foot disorder and a left foot 
disorder, and the issues of service connection for a right 
knee disorder and a left knee disorder.  

While the case was on remand, the RO issued a decision in 
April 2004, granting service connection for a bilateral foot 
disorder and for a low back disorder, in all instances on a 
direct basis.  In a supplemental statement of the case, also 
issued in April 2004, the RO denied service connection for a 
bilateral knee disorder.  The case has been returned to the 
Board for continuation of appellate review.  


FINDINGS OF FACT

1.  A right knee disorder was not shown to be present during 
service nor was arthritis of that knee demonstrated within 
the first postservice year; there is no competent evidence 
attributing current degenerative changes of the right knee to 
service or to service-connected foot disorders.  

2.  A left knee disorder was not shown to be present during 
service nor was arthritis of that knee demonstrated within 
the first postservice year; there is no competent evidence 
attributing current degenerative changes of the left knee to 
service or to service-connected foot disorders.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service nor may arthritis of the right knee be presumed to 
have been incurred during service, and a right knee disorder 
is not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  

2.  A left knee disorder was not incurred in or aggravated by 
service nor may arthritis of the left knee be presumed to 
have been incurred during service, and a left knee disorder 
is not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2001 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in November 1997.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of November 1997 that is the 
basis of this appeal was already issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his/her claim 
and to respond to VA notices, but the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
Medical records from the Social Security Administration have 
also been obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  As well, records from non-VA medical sources have 
also been associated with the claims file.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).]

Analysis

The veteran maintains that his bilateral knee disorder either 
had its onset during service or became worse because of the 
wear and tear on the knees from his now service-connected 
bilateral foot disorder.  In testimony at his personal 
hearing, he asserted that he had experienced a great deal of 
foot pain, especially in the metatarsal area, and had to walk 
very carefully to ease the pain.  He claimed that the years 
of guarded walking led to gait problems; and, in turn, that 
gait problems resulted in wear and tear on the knees, thus 
giving rise to his current knee disorders.

At the September 1974 examination for the veteran's 
retirement from service, he denied "trick" or locked knee, 
and the lower extremities were evaluated as normal.  In 
connection with his retirement physical examination, the 
veteran complained of episodes of numbness involving the 
popliteal area bilaterally.  He was referred by the service 
department for evaluation in February 1975 by a private 
neurologist.  The assessment was decreased appreciation for 
pain in the left lower extremity, along with depressed ankle 
jerks bilaterally.  Service medical records are negative for 
complaints or findings of any joint disorders involving the 
knees.  

Postservice medical records from private treatment sources 
show that the veteran underwent arthoscopy of the left knee, 
in May 1989, and arthroscopy of the right knee, in November 
1996, in both instances for a tear of the medial meniscus.  
The assessment during the 1990's was that he had 
osteoarthritic changes of both knees.  Thus, arthritis of 
either knee was first objectively shown many years after the 
veteran's retirement, long beyond the one year period for 
presumptive service connection for his bilateral knee 
arthritis.  

The Board's June 2003 remand directed the RO to obtain a 
medical opinion as to the etiology of any current knee 
complaints and the veteran's active military service.  Also, 
if it were determined that the veteran's knee complaints were 
not directly related to active military service, then the 
examiner was to provide an opinion about a relationship, if 
any, between current knee complaints and current foot 
complaints.  

The VA physician who examined the veteran in January 2004 
stated that the claims file had been reviewed.  Current 
disorders of the veteran's knees were identified as status 
post total knee replacement on the left with ankylosis and 
decreased range of motion, and right knee degenerative joint 
disease, status post arthroscopic surgery and meniscectomy.  
The examiner commented that the veteran's reported sensation 
of tingling and numbness about the knees had been noted in 
earlier medical records; however, the examiner observed that 
this complaint was inconsistent with a problem that concerned 
the knee joints, per se.  The examiner concluded that it was 
less likely than not that the veteran's knee disorders were 
related to military service.  The opinion, then, is 
unfavorable to a finding of direct service connection for a 
bilateral knee disorder.

Additionally, the examiner commented on the likelihood of a 
relationship between current knee disorders and the veteran's 
now service-connected bilateral foot disorders.  Bilateral 
foot disorders included pes planus and status post 
bunionectomy.  

The VA physician first observed that it was less likely than 
not that the veteran's current knee disorders were related to 
his foot disorders, in terms of origination and causation.  
The examiner then went on to state that it would be difficult 
to ascertain whether the knee condition had worsened and been 
aggravated as a result of the foot condition.  However, the 
examiner concluded that there was no evidence in the medical 
records that the veteran's foot condition had aggravated the 
knee condition.  The opinion, then, is also unfavorable to a 
finding of secondary service connection for a bilateral knee 
disorder.  

In this case, a VA examiner ruled out any relationship 
between the veteran's current knee disorders and any events 
or occurrences of military service.  As well, the examiner 
ruled out any relationship between the veteran's current knee 
disorders and his now service-connected foot disorders on the 
basis of direct cause-and-effect.  

The Board recognizes that the examiner did not rule out a 
relationship between current knee disorders and now service-
connected foot disorders on the basis of aggravation, quite 
as definitively as the examiner ruled out a relationship 
between events or occurrences of military service and current 
knee disorders or quite as definitively as the examiner ruled 
out a direct and immediate causal connection between the now 
service-connected foot disorders and current knee disorders.  
However, the examiner's concluding statement pointedly 
addresses service connection for a bilateral knee disorder on 
the basis of aggravation by the now service-connected foot 
disorders, and rules out the contended relationship.  In this 
regard, the Board notes that the examiner's opinion is based 
on many references to the veteran's medical records, and so 
is supported by close claims file review.  

In the final analysis, the veteran's unsubstantiated lay 
assertion is the only evidence linking his bilateral knee 
disorders to military service or to service-connected 
disabilities.  There is no indication from the record that he 
has medical training or expertise.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has provided no competent medical 
evidence attributing his knee disorders either to military 
service or to his service-connected foot disorders.  

For the reasons discussed above, the claims for service 
connection for a right knee disorder or for a left knee 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


